64 N.Y.2d 1128 (1985)
Wallace P. Mitchell et al., Appellants,
v.
State of New York, Respondent.
Court of Appeals of the State of New York.
Submitted March 25, 1985.
Decided April 30, 1985.
On the court's own motion, appeal taken as of right dismissed, without costs, upon the ground that no appeal lies as of right from the order of unanimous affirmance, absent the direct involvement of a substantial constitutional question (NY Const, art VI, § 3; CPLR 5601; Cohen and Karger, Powers of the New York Court of Appeals § 47, at 208).
Motion for leave to appeal denied.